Citation Nr: 1702549	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-12 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the upper extremities.

2.  Entitlement to service connection for a bilateral leg disorder, to include radiculopathy, claimed as leg cramping.

3.  Entitlement to a rating in excess of 60 percent for service-connected low back strain after August 19, 2014, and in excess of 20 percent beginning April 25, 2016.

4.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran had active service from March 1979 to March 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In May 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

By way of procedural background, in December 2014, the Board denied a rating in excess of 10 percent for service-connected lumbar strain prior to August 19, 2014.  Further, the Board remanded the claim of entitlement to a rating in excess of 40 percent for service-connected low back strain after August 19, 2014.  

Thereafter, in a May 2016 rating decision, the RO granted a 60 percent disability rating effective August 19, 2014, and a 20 percent rating effective April 25, 2016.  A supplemental statement of the case was issued in December 2016.  The issue was returned to the Board for further consideration.  See A.B. v. Brown, 6 Vet. App. 35 (1993).
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of cervical spine radiculopathy.   

2.  The Veteran does not have a currently diagnosed bilateral leg disorder, to include radiculopathy manifested by leg cramping. 

3.  For the rating period from August 19, 2014 to April 24, 2016, the Veteran's lumbar spine disability did not more nearly approximate unfavorable ankylosis of the entire spine.

4.  For the rating period beginning April 25, 2016, the Veteran's lumbar spine disability more nearly approximates limitation of flexion to 30 degrees or less during flare-ups.

5.  For the rating period beginning April 25, 2016, the Veteran's lumbar spine disability has not been manifested by ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral radiculopathy of the upper extremities have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for a bilateral leg disorder, to include radiculopathy, claimed as leg cramping have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  For the rating period from August 19, 2014 to April 24, 2016, the criteria for a rating in excess of 60 percent for the service-connected lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).

4.  For the rating period beginning April 25, 2016, the criteria for a 40 percent rating, but no higher, for the service-connected lumbar spine disability have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016).  The claim of service connection for radiculopathy of the upper extremities has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regarding the other claims adjudicated herein, VA's duty to notify was satisfied by letters dated in May 2009 and March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  At his hearing, the Veteran indicated he had not yet filed for any disability benefits with the Social Security Administration (SSA), so no potentially relevant records were required from the SSA.

The Veteran was also provided with VA examinations regarding the issues discussed above, the reports of which have been associated with the claims file. The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disabilities.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Only chronic diseases listed under 38 C.F.R. § 3.309(a) (2015) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

With respect to the service connection claims for the upper and lower extremities,  consideration shall be given to whether there are manifestations of neurologic abnormalities associated with the Veteran's service-connected cervical and lumbar spine disabilities and may be rated separately under 38 C.F.R. § 4.71(a), Note (1) (to the extent such symptoms are not associated with intervertebral disc syndrome).  See 38 C.F.R. § 4.71(a), Diagnostic Code 5243 (Evaluate intervertebral disc syndrome either under the General Rating Formula for Diseases or Injuries of the Spine or under the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disables are combined under § 4.25.)

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Arm Disorder

The Veteran is seeking service connection for a bilateral hand disorder, claimed as numbness and coldness of both hands and fingers, to include as a manifestation of radiculopathy from the service-connected cervical spine disability.  In medical treatment records, the Veteran related the onset of his hand pain both to his service-connected cervical strain and his headaches.  

Upon review of all the evidence of record, the Board finds that the evidence weighs against a finding of a currently diagnosed bilateral arm disorder (radiculopathy).  

Regarding the Veteran's upper extremities, a January 2007 MRI revealed cervical disc herniation impinging on the nerves of his left arm.  However, it was noted that there was no "significant" evidence for cervical radiculopathy.  

In a July 2009 VA spine examination, the Veteran complained of tingling and numbness down both arms.  The examiner indicated that he was seen by a private doctor and had an MRI, which showed C5-C6 disc herniation with nerve root compression.  During the evaluation, symptoms were noted to include daily radiating pain in both arms manifested by a tingling sensation.  The examiner also reviewed the January 2007 MRI report and indicated that there was posterior extruded disc at C5-C6 on the left with mass effect on the nerve root.  However, no diagnosis of radiculopathy was provided. 

The evidence also includes an August 2014 private evaluation from Dr. Woods.  During the evaluation, the Veteran reported that his neck pain radiated to both shoulders and caused grip weakness in each hand.  However, Dr. Woods indicated that he found no "consistent" evidence of cervical radiculopathy.  

In a June 2015 VA MRI report, it was noted that the Veteran had some foraminal narrowing at C3-C4 and disc bulging on to the spinal canal at several levels.  

VA treatment records also include an October 2015 EMG study.  During the evaluation, the Veteran reported chronic neck pain that radiated to the top of his head and occasionally to the left upper extremity.  He also reported intermittent tingling and numbness in the hands especially when gripping objects.  The upper extremity symptoms of numbness and tingling were noted to be symmetric. Numbness was primarily in the middle, ring, and small fingers.  The Veteran indicated that these symptoms had been present since the early 1980s but had worsened over time.  The assessment of the EMG study indicated that there was electrophysiologic evidence of a left median motor mild axonal neuropathy with no denervation on needle examination in the muscles tested to suggest cervical radiculopathy or recent motor axonal loss from other etiologies. 

The Veteran was afforded a VA examination in April 2016.  During the evaluation, the Veteran reported numbness down both arms since his neck injury in 1980.  The examiner noted that, in 1982, the Veteran was diagnosed with cervical myofascial syndrome and radiculopathy.  In 1983, the radiculopathy resolved; however, the Veteran claimed that he still had numbness in his arms.  The examiner further indicated that an October 2015 EMG showed that there was no denervation on needle examination in the muscles tested bilaterally to suggest cervical radiculopathy. 

Post-service VA treatment records show continuous notations of a prior medical history of "cervical radiculopathy."  See e.g., October 2015, April 2016, September 2016 October 2016 VA treatment records.  However, it is unclear on what medical evidence these notations were based on.  

The Board has also considered the Veteran's statements regarding his belief that he has radiculopathy of the upper extremities as a result of his service-connected disabilities.  As a lay person, the Veteran is competent to relate some symptoms that may be associated with radiculopathy, such as tingling and numbness, but he does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of radiculopathy.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Radiculopathy is a medically complex disease process because it requires specialized testing to diagnose and manifests observable symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).

For these reasons, and upon review of all the evidence of record in conjunction with the applicable laws and regulations, the Board finds that the weight of the evidence of record is against the Veteran's claim for service connection for bilateral upper extremity neurological disability.  In this regard, to the extent that the Veteran is claiming he has upper extremity radiculopathy, the Board notes that at no time has the Veteran been firmly diagnosed with chronic radiculopathy of the upper extremities.  The Board acknowledges the Veteran's reported symptoms affecting the upper extremities, and the diagnosis of neuropathy in the left upper extremity as confirmed by neurological testing; but the medical evidence of record clearly demonstrates that the neuropathy is not associated with radiculopathy from the service-connected cervical spine disability.  Although the January 2007 MRI report showed cervical disc herniation impinging on the nerves of his left arm, there was no "significant" evidence for cervical radiculopathy.  Further the April 2016 VA examiner indicated that the October 2015 EMG showed that there was no denervation on needle examination in the muscles tested bilaterally to suggest cervical radiculopathy.  Additionally, non-VA medical evidence, to include the August 2014 private evaluation from Dr. Woods, similarly showed no "consistent" evidence of cervical radiculopathy.  There is otherwise no evidence that the neuropathy is otherwise related to active duty service, and the Veteran does not assert direct service connection.

Accordingly, the Board finds that the Veteran does not have diagnosed bilateral upper extremity radiculopathy.  As the evidence does not show a current diagnosis radiculopathy, the claim must be denied as the current neuropathy is not shown to be a neurological abnormality associated with the service-connected cervical spine disability; and the evidence does not otherwise show that the neuropathy is related to active duty service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for a Bilateral Leg Disorder

The Veteran also seeks service connection for a bilateral leg disorder, claimed as radiculopathy with leg cramping, to include as due to his service-connected lumbar spine disability.

Upon review of the evidence of record, the Board finds that the Veteran does not have a currently diagnosed lower extremity disability manifested by cramping or radiculopathy.

The evidence includes a January 2007 MRI, which revealed "no evidence for neuropathy in the lower extremities." 

In an April 2012 and April 2016 VA examination reports, the Veteran was not found to have radiculopathy associated with his lumbar spine disability.  

The evidence also includes a private August 2014 report from Dr. Woods.  In the report Dr. Woods indicated that the Veteran had severe chronic low back pain with left lower extremity radiculopathy.  It was also noted that the Veteran had left lower extremity radiculopathy symptoms of mild severity.  However, later in the same record Dr. Woods checked "No" as to the Veteran having been diagnosed with radiculopathy.  Dr. Woods also stated "I see no evidence that his [left leg] radiculopathy is service-connected."

In a June 2015 MRI report, the Veteran was noted to have "Mild disc bulge and facet arthropathy at L4-L5.  Moderate lateral recess and foraminal narrowing.  Facet arthropathy and hypertrophy L5-S1.  Moderately severe left foraminal narrowing. Sacroiliac arthropathy."  There was no indication of radiculopathy of the lower extremities. 

VA treatment records also include an October 2015 EMG study.  During the evaluation, the Veteran specifically denied numbness in the lower extremities. 

The evidence also includes an April 25, 2016 VA examination report.  A sensory examination of the lower extremities was normal and the straight leg raise test was negative.  The examiner indicated that the Veteran did not have symptoms due to radiculopathy.  

A VA medical opinion was obtained in April 2016 regarding the Veteran's lower extremity symptoms.  The examiner indicated that, per a MRI done in 2012, the Veteran was found to have moderate bilateral facet arthropathy with no significant disc protrusion or neural impingement.  A CT done in June 2015 showed mild bilateral disc bulge, but with no neural impingement.  

For these reasons, the Board finds that the Veteran does not have currently diagnosed bilateral leg disorder.  The evidence does not show that the Veteran has been diagnosed with a leg disorder and the Veteran has specifically denied numbness in the lower extremities.  See October 2015 EMG study.  As the evidence does not show a currently diagnosed disorder, the claim must be denied. Brammer, 3 Vet. App. at 225.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Lumbar Spine Disability-Laws and Analysis

As noted above, in December 2014, the Board denied a rating in excess of 10 percent for service-connected lumbar strain prior to August 19, 2014.  The Board remanded the claim of entitlement to a rating in excess of 40 percent for service-connected low back strain after August 19, 2014.  Thereafter, in a May 2016 rating decision, the RO granted a 60 percent disability rating effective August 19, 2014, and a 20 percent rating effective April 25, 2016.  

Accordingly, the Board will consider whether a rating in excess of 60 percent is warranted for the rating period from August 19, 2014 to April 24, 2016, and whether a rating in excess of 20 percent is warranted beginning April 25, 2016.

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5243 for intervertebral disc syndrome (IVDS), which is to be rated either under the General Rating Formula or under the IVDS Formula, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  The IVDS Formula provides a 20 percent rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Note (1) to DC 5243 provides that, for purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

The General Rating Formula provides a 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating is assigned forward flexion of the thoracolumbar spine 30 degrees or less; or, unfavorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is assigned for unfavorable ankylosis of entire spine.

The Notes following the General Rating Formula provide further guidance in rating diseases or injuries of the spine. Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The evidence of record beginning August 19, 2014 includes an August 2014 medical report from Dr. Woods.  On the fourth page of his report Dr. Woods indicated that the Veteran experienced "incapacitating episodes requiring bed rest due to low back pain" for a total duration of at least six weeks per calendar year, suggesting the Veteran met the criteria for a maximum 60 percent rating under the IVDS Formula.  However, on the bottom of the 19th page of his report Dr. Woods seems to contradict himself by answering "no" to the question "Has your patient been prescribed bed rest due to a period of acute signs and symptoms as the result of intervertebral disc syndrome" in the lumbar spine impairment questionnaire.

In a June 2015 statement, Dr. Woods clarified that the Veteran had been prescribed bed rest due to a period of "acute" signs and symptoms as a result of his IVDS.  

The evidence also includes an April 25, 2016 VA examination report.  During the evaluation, the examiner indicated that the Veteran took medication for his pain, which includes pain in the left leg.  He also reported flare-ups, which included pain on standing and walking.  Range of motion testing showed flexion limited to 60 degrees, with pain which was noted to cause functional loss.  Upon repetitive use testing, flexion was not additionally limited, but the Veteran had pain, which was noted to cause functional loss.  There was no guarding or muscle spasm of the thoracolumbar spine.  Sensory examination of the lower extremities was normal and the straight leg raise test was negative.  The examiner indicated that the Veteran did not have symptoms due to radiculopathy.  There was also no ankylosis of the spine.  No incapacitating episodes due to IVDS were noted in the last 12 months.  

Upon review of all the evidence of record, the Board finds that a rating in excess of 60 percent is not warranted for the rating period from August 19, 2014 to April 24, 2016.

In this regard, the Veteran is already in receipt of the maximum rating (60 percent) under the IVDS Formula; as such, a higher rating is not permitted.  

Further, then next higher (100 percent rating) under the General Rating Formula requires unfavorable ankylosis of the entire spine.  The medical evidence of record does not show that the Veteran has ankylosis of the spine.  As such, a rating in excess of 60 percent is not warranted for the rating period from August 19, 2014 to April 24, 2016.

Regarding the rating period beginning April 25, 2016, the Board finds that the evidence is in equipoise as to whether the Veteran's lumbar spine disability more nearly approximates a 40 percent rating under the General Rating Formula.  During the April 2016 VA examination, the Veteran's range of motion of the spine was limited to 60 degrees in flexion.  The examiner indicated that there was pain on motion, but did not indicate where the pain began.  Further, the examiner specially noted that, after repetitive use testing, the Veteran had additional loss of function or range of motion due to pain.  Although specific degrees of additional loss of motion were not noted, the Board finds that a 40 percent rating for limitation of flexion to 30 degrees or less adequately contemplates the Veteran's symptoms during flare-ups.  

The Board finds that a 60 percent rating would not be appropriate as the Veteran did not have any incapacitating episodes in the past 12 months.  Further, he has not been shown to have ankylosis of the spine.  As such, the Board finds that a 40 percent rating, but no higher, more nearly approximates the Veteran's functional loss and reduced range of motion during a flare-ups or after repetitive use.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 40 percent rating is warranted for the rating period beginning April 25, 2016.  

Moreover, the Board has considered whether separate evaluations for neurological disabilities are warranted for the rating period from August 19, 2014 to April 24, 2016, and beginning April 25, 2016.  

As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  However, the Board reiterates that under Diagnostic Code 5243, evaluation of intervertebral disc syndrome is either under the General Rating Formula for Diseases or Injuries of the Spine or under the Formula for Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disables are combined under § 4.25.

As was discussed in the section above which denied service connection for a bilateral leg disability, although the Veteran has reported some left leg pain, the April 2016 VA examiner performed a sensory examination of the lower extremities, which was normal and the straight leg raise test was negative.  The examiner indicated that the Veteran did not have symptoms due to radiculopathy.  Further, the examiner indicated that an MRI done in 2012 showed moderate bilateral facet arthropathy with no significant disc protrusion or neural impingement.  In a June 2015 CT, the Veteran was noted to have mild bilateral disc bulge with no neural impingement.  


For these reasons, separate ratings for a neurological abnormality associated with the lumbar spine are not warranted for the rating periods on appeal.

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's lumbar spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors, as well as neurological symptoms.  See 38 C.F.R. §§ 4. 40, 4.45, 4.59, 4.71a, 4.125a; see also DeLuca at 202.  In this regard, the Veteran's lumbar spine disability has been manifested by pain and limitation of motion, but without ankylosis of the spine. 

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disabilities and symptomatology. 

Therefore, in the absence of exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for bilateral radiculopathy of the upper extremities is denied. 

Service connection for a bilateral leg disorder, to include radiculopathy, claimed as leg cramping, is denied.

For the rating period from August 19, 2014 to April 24, 2016, a rating in excess of 60 percent for the service-connected lumbar spine disability is denied.

For the rating period beginning April 25, 2016, a 40 percent rating, but no higher, for the service-connected lumbar spine disability is granted. 


REMAND

The Veteran maintains that he unemployable as a result of his service-connected disabilities.   However, upon review of the evidence of record, it does not appear that the Veteran has  completed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to provide information substantiating the claim of TDIU, to include information regarding his previous employment, education level and training, and last date of employment.  This document, and the information it provides, is necessary to adjudicate a TDIU claim.

The issue of entitlement to a TDIU is therefore remanded as intertwined with the implementation of this Board decision by the AOJ.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter advising him of the information and evidence needed to award a TDIU.  The letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  Readjudicate the claim for entitlement to TDIU. If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


